238 P.3d 52 (2010)
236 Or. App. 623
Robert P. DEWAAL, Petitioner,
v.
BOARD OF PAROLE AND POST-PRISON SUPERVISION, Respondent.
A142763.
Court of Appeals of Oregon.
Submitted July 02, 2010.
Decided August 11, 2010.
Robert P. DeWaal filed the brief pro se.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Jeff J. Payne, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and DUNCAN, Judge.
PER CURIAM.
Reversed and remanded. Fleming v. Board of Parole, 225 Or.App. 578, 202 P.3d 209, rev. allowed, 346 Or. 361, 211 P.3d 930 (2009).